LOAN AGREEMENT THIS LOAN AGREEMENT (this "Agreement") dated this 7th day of February, 2008 BETWEEN: Lawrence Kopylov (the "Lender") OF THE FIRST PART AND Mega Media Group, Inc. of 1122 Coney Island Avenue. Brooklyn. NY 11230 (the "Borrower") OF THE SECOND PART IN CONSIDERATION OF the Lender loaning certain monies (the "Loan") to the Borrower, and the Borrower repaying the Loan to the Lender, both parties agree to keep, perform and fulfill the promises and conditions set out in this Agreement: Loan Amount & Interest 1. The Lender promises to loan One Hundred Thousand, ($100,000.00 ) USD. to the Borrower and the Borrower promises to repay this principal amount to the Lender, at such address as may be provided in writing, with interest payable on the unpaid principal at the rate of 9.00 percent per annum. calculated yearly not in advance. Payment 2. This Loan will he repaid in full 30 Days from the execution of this Agreement. Default 3.
